Citation Nr: 1528389	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  09-41 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for rotator cuff injury of the left shoulder with impingement syndrome and degenerative arthritis.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran had active duty service from December 1962 to December 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In a March 2014 decision, the Board denied a rating in excess of 20 percent for rotator cuff injury of the left shoulder with impingement syndrome and degenerative arthritis.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2015, pursuant to a Joint Motion for Remand, the Court vacated the March 2014 decision and remanded the matter to the Board for action consistent with the Joint Motion.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion, the parties concluded that the Board relied on an inadequate VA examination in denying a rating in excess of 20 percent for rotator cuff injury of the left shoulder with impingement syndrome and degenerative arthritis.  The Joint Motion found that the September 2013 VA examination failed to address how much additional functional loss of the left shoulder was experienced in terms of range of motion during flare-ups.  The examiner noted that the Veteran reported flare-ups of his shoulder with an impact of "occasional pain" but did not describe the functional loss in terms of range of motion during flare-ups.  The Joint Motion also found that, despite the Veteran's report of difficulty lifting objects with the left arm, the examiner did not specifically address weight-bearing and non-weight-bearing testing, as required under 38 C.F.R. § 4.59 for joints affected by arthritis.  The parties agreed that a remand was necessary to obtain a new opinion with the required detail.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the severity of rotator cuff injury of the left shoulder with impingement syndrome and degenerative arthritis.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.  The examiner is asked to address the following:

a.  The examiner should conduct range of motion testing of the left shoulder, specifically noting whether - upon repetitive motion of the Veteran's shoulder - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the left shoulder is used repeatedly.  The examiner should describe any such functional loss in terms of degrees of range of motion lost due to any weakened movement, excess fatigability, or incoordination, flare-ups or pain.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  

b.  The left shoulder should be tested for pain on both active and passive range of motion and in weight-bearing and non-weightbearing modes.


If the examiner cannot determine the functional loss of the shoulder in terms of degrees without resorting to speculation, the examiner should state why it is not possible to provide an opinion.  

2.  Thereafter, readjudicate the claim.  If the benefit sought remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




